DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of generating, calculating, and computing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of generating, calculating, and computing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 8 is similar to claim 1 but recites a system, rather than a method and the system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor 
On the record before us, we are not persuaded that the hardware processors of claim 1 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 8. 
Claim 15 is similar to claim 1 but recites a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a device to cause the device to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 15 for the same reason discussed above with regard to the rejection of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Langborg-Hansen et al. (US 2016/0140468 A1).
Regarding claims 1, 8, and 15, Langborg-Hansen et al. disclose a method for calculating power usage effectiveness (PUE) in a data center (abstract, par. [0012]), the method comprising: based on a historical data of the data center, generating, by one or more processors, a template (a model) for each data center parameter (space) of a plurality of data center parameters (abstract, para. [0013]); calculating, by the one or more processors, an expected value of each data center parameter based on the generated template (para. [0061]: a model .
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Radibratovic et al. (US 2010/0049494 A1).
Regarding claims 1, 8, and 15, Radibratovic et al. disclose a method for calculating power usage effectiveness (PUE) in a data center (102) (see Fig.1, abstract, par. [0098], [0103]), the method comprising: based on a historical data of the data center, generating, by one or more processors, a template (a model) for each data center parameter of a plurality of data center parameters (para. [0058], [0110]); calculating, by the one or more processors, an expected value of each data center parameter based on the generated template (para.[0045]-[0047]; and based on the expected value of each data center parameter, computing, by the one or more processors, a power usage effectiveness associated with the data center (para. [0103]-[0105]).
Regarding claims 2, 9, 16, Radibratovic et al. disclose receiving, by the one or more processors, data corresponding to a plurality of sensors (104, 106, 108) in 
Regarding claims 3, 10, and 17, Radibratovic et al. disclose based on a dynamic design of experiments, generating, by the one or more processors, an optimal number of possible combinations of the plurality of data center parameters for various operating scenarios (para. [0092], [0104]).
Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, 11, 18, none of the prior art of record teaches or suggests wherein the generated optimal number of possible combinations comprises possible combinations of system degradations, possible combinations of losses, possible combinations of loads, and the like. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862